Exhibit 10.54

 

[***]  indicates that a confidential portion of the text of this agreement has
been omitted. The non-public information has been filed separately with the
Securities and Exchange Commission.

 

CONFIDENTIAL

 

September 16, 2005

 

Cubist Pharmaceuticals, Inc.

65 Hayden Avenue

Lexington, MA 02421

Attention: Lindon Fellows

 

  Re: Proposed Production Services Relationship

 

Dear Lindon:

 

We have been discussing the establishment of a strategic manufacturing
relationship between our companies under which XOMA will develop, establish and
scale-up the manufacturing process for Cubist’s HepeX-B product candidate (the
“Product”), which is a combination of two fully human monoclonal antibodies, and
commit to manufacture a minimum amount of Product (i.e., a number of production
lots) to provide for clinical trials and potential commercial launch. The
parties understand that successful completion of the Services (as defined below)
is the critical path item to the commercial launch of the Product.

 

The purpose of this letter of understanding (this “Letter Agreement”) is to
provide an overview of the major terms anticipated in the Definitive Agreement
(as defined below) and to describe the course of action and terms during the
interim period prior to the execution of the Definitive Agreement. Any
disclosures made between our companies will be subject to the Mutual
Confidentiality Agreement between our companies effective as of December 22,
2004 (the “Confidentiality Agreement”).

 

Scope of the Project

 

1. XOMA will develop processes intended for commercial approval for the
manufacture of two monoclonal antibodies (which will together form the Product)
(the “Commercial Processes”), including validated testing and documentation in a
form ready for submission to the United States Food and Drug Administration
(“FDA”) and that can be adapted by Cubist for submission to equivalent foreign
agencies (the “Services”). It is the intention of the parties that the Services
will be completed no later than [***]. The parties also agree that in order for
the Services to be completed in a satisfactory manner, there must be timely
performance by both parties and the costs associated with the development of the
Commercial Processes must be controlled in the manner set forth in this Letter
Agreement.



--------------------------------------------------------------------------------

Definitive Agreement

 

2. The parties intend to establish a definitive process development and
manufacturing agreement (a “Definitive Agreement”) as rapidly as possible and
XOMA has begun drafting a Definitive Agreement. The Definitive Agreement shall
cover in more detail (a) the Services described in this Letter Agreement and
(b) a mechanism for planning the manufacture of additional clinical materials
and commercial quantities of Product. The parties shall begin negotiating the
terms of the Definitive Agreement as promptly as practicable after execution of
this Letter Agreement.

 

Interim Course of Action and Terms

 

3. Work on this project will commence immediately upon execution of this Letter
Agreement. Among other things, the parties agree to undertake the following
activities:

 

  a. Cubist will deliver all information necessary for XOMA to undertake its
responsibilities hereunder, together with relevant details of any hazards and/or
characterization relating to the Cubist materials (including the Master Cell
Bank tests) to be used, and the storage and use of Cubist materials.

 

  b. Cubist will send [***] at XOMA’s request once XOMA has satisfactorily
determined that the materials meet XOMA’s criteria for acceptance, which are
attached to this Letter Agreement as Appendix B.

 

  c. The parties’ respective technical staffs will transfer the existing process
technology from Cubist to XOMA.

 

  d. XOMA will apply its reasonable diligence and technical expertise to
reviewing this process, recommending modifications, planning and implementing
any necessary improvements thereon, and will take other steps necessary or
appropriate to initiate scale-up and manufacture of HepeX-B, including, without
limitation, those activities outlined in Appendix A hereto.

 

  e. The work of each party will be performed in a professional and workmanlike
manner in accordance with the standards of performance in the industry, this
Letter Agreement, all applicable laws and all business conduct and health and
safety guidelines or other relevant policies.

 

  f. The parties will commence work according to the initial work plan and cost
estimate attached as Appendix A.

 

  g. The parties will meet no less frequently than monthly in order to discuss
the progress of the development of the Commercial Processes. The parties shall
alternate responsibility for taking the minutes of such meeting, and draft
minutes shall be distributed to the other party for comment prior to being
finalized.

 

  h. The parties will work to establish a Quality Agreement on or before the
completion of the Definitive Agreement.

 

  i. In addition, XOMA shall produce development reports for Cubist at certain
critical stages on which the parties shall agree.

 

-2-



--------------------------------------------------------------------------------

Price

 

4. The parties agree to the following with respect to price:

 

  a. XOMA and Cubist estimate that the cost of developing the Commercial
Processes is approximately [***]. A breakdown of this estimate is contained in
Appendix A hereto.

 

  b. Cubist and XOMA agree on the need to control costs associated with
development of the Commercial Processes. To that end, the parties have agreed
that XOMA will perform the Services on a fee-for service basis (as described
more fully below), but that in no event will the total cost to Cubist for the
Services exceed [***]; provided, however, that the total cost of the Services
may exceed [***] to the extent that the actual cost to XOMA of raw materials and
resins exceeds [***].

 

  c. In the event that the total cost of the Services to Cubist is less than
[***] prior to any payment pursuant to this paragraph 3(c), then Cubist shall
pay XOMA an additional [***].

 

  d. In the event that the Services are completed within [***] of the date of
this Letter Agreement, then Cubist shall pay XOMA an additional [***], which
amount shall be in addition to any other amounts owed hereunder and shall not be
subject to the limits set forth in paragraph 4(b).

 

  e. For the purposes of clarity, payment for the Services will include any and
all costs (whether internal or external) incurred by XOMA in connection with
(i) developing, validating and performing required quality control tests with
respect to the Commercial Processes, (ii) completing any documentation,
including the CMC section for submission to regulatory agencies to allow use of
the Phase 3 clinical materials, (iii) permitting and/or conducting any
regulatory audits by Cubist or regulatory agencies and responding to any
questions from regulatory agencies, (iv) providing any Product that is
manufactured during the development of the Commercial Processes to Cubist, and
(v) any other activity reasonably requested by Cubist, at Cubist’s expense, in
connection with seeking commercial approval of the Commercial Processes;
provided, however, that the Services, as defined herein, shall not include any
process /cleaning validation and stability testing which shall be negotiated
separately by the Parties.

 

Calculation of Fees and Expenses

 

5.

For the Services contemplated by this Letter Agreement (excluding batch
production costs for any [***] batches, the costs for which are addressed
below), which includes work associated with the transfer, scale-up and
development work outlined on Appendix A hereto, XOMA’s costs shall be at the
applicable FTE rates set forth in the table below (excluding the third party
goods and services referred to below) and such costs shall be all-inclusive and
shall be subject to the overall limits described in paragraph 4(b) above. In
addition, a [***] will be added to [***] as representation of an agreed upon
profit to XOMA on the direct expenses related to the development Services. For
purposes of clarity, such costs shall include all facilities costs (including
allocated rent and allocated utilities),

 

-3-



--------------------------------------------------------------------------------

 

corporate costs, equipment depreciation, and any other cost incurred by XOMA,
but shall not include charges for third party goods and services directly
related to the Commercial Processes. Charges for third party goods and services
directly related to development of the Commercial Processes, including
obtaining, testing and purifying raw materials and resins, will be passed
through to Cubist at XOMA’s cost without mark-up but subject to paragraph 4(b)
above.

 

Functional Area

--------------------------------------------------------------------------------

   Annual FTE Rate


--------------------------------------------------------------------------------

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

 

For Services associated with batch production costs for any [***] batches, XOMA
will be reimbursed a flat fee as described in the table in Appendix A [***].

 

6. While XOMA does not anticipate the need for significant equipment purchases
prior to execution of the Definitive Agreement, XOMA and Cubist will identify
equipment necessary to commence manufacturing of the Product in XOMA facilities.
[***]

 

Payment and Invoicing

 

7. Cubist and XOMA agree to the following with respect to payment and invoicing:

 

  a. Concurrent with the execution of this Letter Agreement, Cubist will pay
XOMA an advance (the “Advance”) of [***], which amount will be an advance
against which fees for the Services will be credited.

 

  b. Within [***] days of the end of each calendar month after execution of this
Letter Agreement, XOMA will send Cubist a detailed report (each, a “Monthly
Report”) which documents all costs for the Services during such calendar month.
Such report shall also reconcile the fees incurred in such calendar month
against the remaining amount of the Advance.

 

  c. Absent a good faith dispute, within [***] days of receiving a Monthly
Report indicating that the remaining amount of the Advance is less than [***],
Cubist shall pay XOMA an additional [***]. Each such additional payment will be
an addition to the Advance, and subsequent Monthly Reports will credit such
additional amount in calculating the remaining amount of the Advance.

 

  d. Cubist shall have the right to audit the information underlying the Monthly
Reports, and XOMA shall cooperate fully in any such audit, in both cases subject
to customary standards of reasonableness.

 

Termination

 

8. XOMA and Cubist will work diligently to complete a Definitive Agreement. If
for any reason the Definitive Agreement is not signed within [***] following the
execution of this Letter Agreement, either party may terminate the relationship
embodied in this Letter Agreement with [***] prior written notice to the other
party.

 

-4-



--------------------------------------------------------------------------------

Effect of Termination

 

9. In the event of any such termination by either party, XOMA shall be entitled
to retain from the Advance all amounts due to XOMA in accordance with paragraph
4 above. XOMA shall also be entitled to retain an additional [***] of the
Advance, in consideration of opportunity costs and work already performed. The
balance, if any, of the Advance shall be returned to Cubist within [***] days of
termination of this Letter Agreement. In no event shall money owed by Cubist to
XOMA pursuant to this paragraph 9 exceed the amount of the Advance. Upon any
such termination, both companies agree to return the other’s materials in
accordance with, and otherwise to adhere to, the applicable terms of the
Confidentiality Agreement. In addition, upon termination of this Letter
Agreement, to the extent reasonably requested by Cubist and at Cubist’s cost,
XOMA shall promptly transfer and/or deliver to Cubist (i) any Product developed
by XOMA, (ii) any raw materials and resins purchased in connection with
performance of the Services, (iii) any documentation reasonably related to the
Commercial Processes, including documentation related to cell line
characterization and optimization, analytical development and assay development,
validation-related documentation, any relevant protocols and SOPs, and any other
documentation reasonably request by Cubist, (iv) any assays used in connection
with the development of the Commercial Process, and (v) any master or working
cell bank related to the Product. For purposes of clarity, in the event that
this Letter Agreement is terminated, it is the intention of the parties that
Cubist be able to recommence the development of the Commercial Processes with a
third party with as little interruption as possible, and therefore, that
pursuant to this paragraph, Cubist shall have access to and the right to use any
and all information, processes, intellectual property and materials developed by
XOMA in the course of its work hereunder reasonably required to do so. It is
also agreed that Cubist shall be responsible for all costs associated with
XOMA’s compliance with the terms of this paragraph.

 

Manufacturing Rights

 

10. It is the parties’ intention to enter into a Definitive Agreement within
[***] of the date hereof. However, it is understood that Cubist requires the
flexibility to manufacture the Product at multiple manufacturers, and that
Cubist requires the ability to transfer the process to a third party [***]
either (a) in the event that any agreement between Cubist and XOMA, including
this Letter Agreement, is terminated or performance of the Services is
significantly delayed or (b) solely for purposes of obtaining multiple sources
for commercial supply of the Product. To that end, Cubist and third party
manufacturers working at Cubist’s request will be entitled to use the
manufacturing process developed pursuant to this Letter Agreement and/or the
Definitive Agreement without royalty or other obligations to XOMA. XOMA and
Cubist make no representation or warranty and shall have no obligation to the
other as to non-infringement with respect to intellectual property claims of
third parties.

 

-5-



--------------------------------------------------------------------------------

Miscellaneous

 

11. Neither party to this Letter Agreement may use the other party’s name,
logos, copyrights or trademarks without the prior written permission of such
other party. Any publication, news release or other public announcement relating
to this Letter Agreement or to the performance hereunder, except as required by
law, shall first be reviewed and approved by both Parties, which approval shall
not be unreasonably withheld.

 

12. Except as set forth above, each company shall be solely responsible for its
own costs and expenses in negotiating the Definitive Agreement.

 

13. This Letter Agreement shall be governed by the laws of the State of New York
without regard to the conflicts of laws provisions thereof. XOMA and Cubist each
agree to resolve any dispute regarding this Letter Agreement in the state and
federal courts of the State of New York, and each party hereby consents to the
jurisdiction of such courts.

 

We are very pleased at the prospect of a strategic manufacturing relationship
with Cubist and look forward to working with you. If this Letter Agreement and
the attachments accurately set forth our current understanding, please
countersign where indicated below.

 

Very truly yours,

XOMA (US) LLC

By:

       

Robert S. Tenerowicz

Vice President, Operations

 

Agreed and accepted as of the date first above written:

CUBIST PHARMACEUTICALS, INC.

By:

       

Lindon M. Fellows

Senior Vice President, Technical Operations

 

-6-



--------------------------------------------------------------------------------

Appendix A

 

INITIAL WORK PLAN AND COST ESTIMATE

 

[***]

 

-7-



--------------------------------------------------------------------------------

Appendix B

 

XOMA ACCEPTANCE CRITERIA

 

[***]

 

-8-